Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 15, 2018

The Court of Appeals hereby passes the following order:

A19D0017. MARVIS MCDANIEL-IVEY v. CLAUDIA LAWSON et al.

      On May 15, 2018, the superior court entered an order denying Marvis
McDaniel-Ivey’s motion to recuse the trial judge in three related civil proceedings.
McDaniel-Ivey then filed, in the Supreme Court, an application for discretionary
appeal seeking appellate review of the order denying her motion to recuse and several
other orders entered in these proceedings. The Supreme Court docketed McDaniel-
Ivey’s request for review of each order as a separate application, each of which it then
transferred to this Court. The application seeking review of the order denying
McDaniel-Ivey’s motion to recuse has been docketed in this Court as Case
No. A19D0017.1 We lack jurisdiction.
      Nothing on the face of the superior court order at issue here suggests that it is
a final order that disposes of all issues in the superior court actions. Thus,
pretermitting whether an application for discretionary review was required,
McDaniel-Ivey was required to follow the interlocutory appeal procedures set forth
in OCGA § 5-6-34 (b) to appeal this order. See Bailey v. Bailey, 266 Ga. 832, 832-
833 (471 SE2d 213) (1996); Scruggs v. Ga. Dept. of Human Resources, 261 Ga. 587,



      1
         The other applications have been docketed in this Court as Case
Nos. A19D0014, A19D0015, and A19D0016. The Supreme Court also transferred to
this Court a prior, related application filed by McDaniel-Ivey in one of the related
superior court actions, which has been docketed in this Court as Case No. A19D0003.
We dismiss the applications in Case Nos. A19D0003, A19D0014, A19D0015, and
A19D0016 by separate orders.
588-589 (1) (408 SE2d 103) (1991). Her failure to do so deprives us of jurisdiction
over this application, which is hereby DISMISSED. See Bailey, 266 Ga. at 833.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       08/15/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.